UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1241


ANDREA J. MAGWOOD,

                Plaintiff - Appellant,

          v.

WAYNE WHITWORTH, in his individual capacity; KELLE SPEARS,

                Defendants – Appellees,

          And

HERITAGE TRUST FEDERAL CREDIT UNION;           FAMILY   ASSISTANCE
MANAGEMENT SERVICES; TONI MELENDEZ,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:09-cv-02751-RMG)


Submitted:   August 25, 2011                 Decided:   August 29, 2011


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrea J. Magwood, Appellant Pro Se.     Robin Lilley Jackson,
SENN, MCDONALD & LEINBACK, LLC, Charleston, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Andrea J. Magwood appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    her    42   U.S.C.       § 1983   (2006)      complaint.          We    have

reviewed the record and find no reversible error.                          Accordingly,

we   affirm     for   the        reasons   stated       by    the    district      court.

Magwood v.     Whitworth,         No.   2:09-cv-02751-RMG           (D.S.C.     Feb.    18,

2011).     We dispense with oral argument because the facts and

legal    contentions       are     adequately     presented         in   the    materials

before   the    court      and    argument      would   not    aid       the   decisional

process.



                                                                                 AFFIRMED




                                            3